Bland, J. -
STATEMEWF. The petition in this cause sought to establish and enforce a mechanic's lien upon the mining plant of the 0. 0. 0. Mining Company and the one acre of ground upon which it is situated, in the county of Lawrence. A short time after the material was furnished and the labor done for which the plaintiff claimed a lien, the C. 0. C. Mining Company was, by order of the judge of the Lawrence circuit court, placed in the hands of defendant, L. K. Wright as receiver. Before bringing this suit the plaintiff procured an order from the judge of the Lawrence circuit court permitting him- to bring his suit and to make the receiver L. K. Wright a party defendant. The answer of the C. C. 0. Mining Company and of the' receiver were general denials to the allegations of the petition. The issues were submitted to the court without a jury, who, after hearing the evidence, found that the C. 0. C. Mining Company was justly indebted to the plaintiff in the sum of $177.50, and gave a personal judgment against the company for that sum; the court found that there was no lien, and dismissed the petition as to defendant Wright, the receiver. In due time plaintiff filed his motion for new trial; this being overruled, he appealed to this court.
*120Mechanic s hen. *118The substantial facts are that on January 31,1896, Mary S. Stotts and others, being the owners in fee of the twenty acre tract of land upon which the 0. C. 0. mine is located, leased the same in writing for a term of twenty years to the Mt. Yernon Mining Company, for a rental or royalty of five per cent of all mineral substances that should be mined and marketed from the premises, payable monthly. By the same written instrument the Mt. Yernon Mining Company sublet the premises to one Alexander Hamar for a term of twenty years at a rental or royalty of ten per cent of *119all mineral substances that should be mined and marketed from the premises, Hamar agreeing to erect on the premises, within reasonable time, a mining plant for the purification of the ores to be mined from the premises, to cost not less than $5,000. Hamar erected this plant according to his contract, and on May 1, 1896, leased about seven acres of the twenty acre tract and the portion on which was a developed lead and zinc mine and the plant erected by him, to one Ered Mergendollar, trustee, for a term of twenty years from January 31, 1896, at a rental or royalty of ten per cent of all mineral substances to be mined and marketed from the premises. On May 8, 1896, Mergendollar assigned his lease from Hamar to the C. C. O. Mining Company, an Illinois corporation. The lease from Mary J. Stotts and others to the Mt. Vernon Mining Company, and the one from Hamar to Mergendollar contained the following clause: “The parties of the first part (the lessors) do hereby demise and let unto the said Mt. Vernon Mining Company, their successors and assigns, on the terms herein named, and for the period of twenty years from the date hereof, unless sooner determined, as hereinafter provided, the above described parcel of twenty acres of land, -for the purpose of mining the same for lead and zinc and all other valuable mineral substances with the right to use the surface thereof in any and all ways necessary or proper in carrying on the operations of mining and reducing and preparing for market and marketing any and all ores obtained therefrom, and the right of way thereto over any and all other lands owned or controlled by the parties of the first part.” The C. O. C. Mining Company took possession under the Hamar lease and continued to operate it until placed in the hands of Wright as receiver. The plant constructed by Hamar was a substantial frame structure, in which *120Was permanently fixed shafting for the operation of the machinery, a steam engine, boilers and elevators, and it contained sluice boxes, jigs, rollers and such other machinery and apparatus as were necessary for the separation and purification of lead and zinc ores. The plaintiff, under a contract made With the superintendent and vice-president of the O. O. C. Mining Company, furnished the material and erected in this plant an elevator at the contract price of $177.50; this elevator was connected with the main shaft in the wag naj¡e¿ faSt to the frame WOlA of the building, and was a necessary improvement to the plant. The C. C. C. Mining Company failed to pay for this elevator, and the plaintiff in due time filed his lien account and declaration to charge the plant with his mechanic's lien.
^license0*"a The trial court refused to establish the lien upon the ground that the C. C. C. Mining Company was not the lessee, but only a licensee of the premises. This ruling of the learned circuit court is not warranted by the terms of the lease read in evidence. These leases are as effectual to demise the surface as they are to demise the minerals under the surface. Kirk v. Mattier, 104 Mo. 23, is decisive of this question, and necessitates a reversal of the judgment as to the receiver Wright. This being the only point raised by the record, and all other facts necessary to establish the lien being conceded to be in plaintiff’s favor, the judgment as to Wright will be reversed and the cause remanded, with directions to the trial court to enter judgment for plaintiff establishing and enforcing his lien according to the prayer of his petition.
All concur.